Citation Nr: 0701081	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a left foot 
disability.  

4.  Entitlement to compensation for a back disability under 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, I.B. and R.S.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a back 
disability, disabilities of the feet, and compensation for a 
back disability under 38 U.S.C.A. § 1151.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In April 2006, he testified via 
videoconference before the undersigned Veterans Law Judge.  

The issue of entitlement to compensation for a back 
disability under 38 U.S.C.A. § 1151 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent evidence of the onset of a current back 
disability during military service has not been presented.  

2.  Competent evidence of the onset of a current right foot 
disability during military service has not been presented.  

3.  Competent evidence of the onset of a current left foot 
disability during military service has not been presented.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

2.  A right foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

3.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The January 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I. Service connection - Back disability

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain chronic diseases, such as 
arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes the veteran has a 
recent diagnosis of stenosis of the lumbosacral spine, for 
which he underwent a laminectomy in 2000.  Since that time, 
he has continued to experience pain and weakness of the back.  
Nerve root irritability of the cervical spine has also been 
noted.  Overall, the preponderance of the evidence confirms a 
current diagnosis of disabilities of the cervical and 
lumbosacral spine, and a current disability of the back is 
thus conceded by the VA.  However, in order for service 
connection for a back disability to be awarded, onset of such 
a disability during military service or manifestations of a 
chronic disease manifest to a compensable degree within a 
year thereafter must be confirmed.  

According to his service medical records, the veteran was 
without abnormality of the spine or abdomen when he was 
examined for military service in May 1965.  His service 
medical records are also negative for any diagnosis of or 
treatment for a back disability at that time.  The veteran 
alleged at his April 2006 personal hearing that during 
military service, he injured his back in a weightlifting 
accident; however, such a disability is not noted in his 
service records.  When he was examined for service separation 
in April 1967, he denied any history of recurrent back pain, 
and he was without abnormality on physical examination.  

Subsequent to service, the veteran did not seek treatment for 
a back disability for many years, until approximately 1998, 
when he was seen at a local VA medical center.  MRI and CT 
scan studies confirmed disc extrusion along multiple vertebra 
of the thoracic and lumbosacral spine, for which he 
eventually underwent surgery.  According to a 1998 VA 
clinical notation, the veteran had onset of his current back 
pain approximately 31/2 years earlier.  

After reviewing the entirety of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a back disability.  While he has 
presented evidence of current disabilities of the cervical, 
and lumbosacral spine, the record does not indicate such 
disabilities were incurred during military service, or within 
a year thereafter.  The veteran's service medical records are 
negative for any diagnosis of or treatment for a back 
disability, and he did not seek treatment for such a 
disability until 1998, more than 30 years after service 
separation.  Even assuming the veteran injured his back 
during military service, such an injury was apparently acute 
and transitory, as his service separation medical examination 
was negative for any abnormality of the low back, and he 
denied any history of recurrent back pain at that time.  At 
the time he initially sought post-service treatment, he 
reported 31/2 year history of back pain.  In the absence of 
competent evidence of a medical nexus between the veteran's 
current back disabilities, and any disease or injury incurred 
during military service or of a chronic disease manifest to a 
compensable degree within one year of service discharge, 
service connection for a back disability must be denied.  

The Board notes the veteran and his spouse have stated his 
current back disabilities began during military service; 
however, as laypersons, they are not capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a back disability.  
However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim,  the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Right foot disability

The veteran seeks service connection for a right foot 
disability.  The general criteria for the evaluation of 
service connection claims have already been noted above.  

The veteran stated at his April 2006 personal hearing that he 
injured his right foot during military service when a heavy 
weightlifting bar fell on it while he was weightlifting.  
However, his service medical records are negative for any 
such injury.  On his April 1967 service separation 
examination, he denied any history of foot trouble, and he 
was without abnormality of the feet on physical examination.  

The veteran first claimed service connection for a right foot 
disability in January 2004, more than 35 years after service 
separation.  However, he has not submitted competent evidence 
of a current right foot disability resulting from a disease 
or injury incurred during military service; for this reason, 
his claim must be denied.  Even assuming he sustained an 
injury to his right foot during military service, no such 
disability was noted at the time he was examined for service 
separation, suggesting any in-service injury of the right 
foot was acute and transitory.  While he has recently 
reported some numbness and weakness of the right lower 
extremity, medical examiners have attributed these symptoms 
to a back disability.  No examiner has suggested the veteran 
has a current disability of the right foot which was incurred 
during military service.  In the absence of such evidence, 
service connection for a right foot disability must be 
denied.  

The Board notes the veteran and his spouse have stated he has 
a current right foot disability which began during military 
service; however, as laypersons, they are not capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a right foot 
disability.  However, the Board finds that the record, which 
does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  As service and post-service medical records provide 
no basis to grant this claim,  the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a right foot 
disability, as evidence of the onset of a current disorder 
during military service or a chronic disease manifest to a 
compensable degree within a year thereafter has not been 
submitted.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




III. Service connection - Left foot disability

The veteran seeks service connection for a left foot 
disability.  The general criteria for the evaluation of 
service connection claims have already been noted above.  

The veteran stated at his April 2006 personal hearing that he 
injured his left foot during military service when a heavy 
weightlifting bar fell on it while he was weightlifting.  
Service medical records show that in October 1966, the 
veteran sought treatment for an injury of the left foot.  He 
stated that approximately two weeks prior, a heavy object 
fell on his foot.  X-rays of the left foot were negative.  On 
his April 1967 service separation examination, he denied any 
history of foot trouble, and he was without abnormality of 
the feet on physical examination.  

The veteran first claimed service connection for a left foot 
disability in January 2004, more than 35 years after service 
separation.  However, he has not submitted competent evidence 
of a current left foot disability resulting from a disease or 
injury incurred during military service; for this reason, his 
claim must be denied.  While an injury to his left foot was 
noted during military service, x-rays of the left foot were 
negative for fracture or other bony injury.  Additionally, no 
such disability was noted at the time he was examined for 
service separation, suggesting any in-service injury of the 
left foot was acute and transitory, and had resolved 
completely by the time he exited service.  While he has 
reported some recent numbness and weakness of the lower 
extremities, medical examiners have attributed these symptoms 
to a back disability.  No examiner has suggested the veteran 
has a current disability of the left foot which was incurred 
during military service.  In the absence of such evidence, 
service connection for a left foot disability must be denied.  

The Board notes the veteran and his spouse have stated he has 
a current left foot disability which began during military 
service; however, as laypersons, they are not capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a left foot 
disability.  However, the Board finds that the record, which 
does not reflect competent evidence suggesting a nexus 
between service and a current left foot disorder, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim,  the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a left foot 
disability, as evidence of the onset of a current disorder 
during military service has not been submitted.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a right foot disability 
is denied.  

Entitlement to service connection for a left foot disability 
is denied.  


REMAND

The veteran also seeks compensation under 38 U.S.C. § 1151 
for a back disability.  Compensation under § 1151 shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

In the present case, the veteran alleges an October 2000 
laminectomy performed at the Central Arkansas VA Medical 
Center resulted in additional disability of this lumbosacral 
spine.  The operative report indicates perioperative 
complications, namely a dural tear and subsequent external 
lumbar drainage, were encountered.  However, the record does 
not indicate whether these complications were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
due to an event not reasonably foreseeable.  As such medical 
questions are beyond the expertise of the Board, additional 
evidentiary development is required.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the veteran's 
claims folder to a VA medical specialist 
in orthopedic disabilities for a medical 
opinion statement.  The veteran's claims 
file must be made available to, and 
reviewed by, the examiner.  The veteran 
needed not be examined unless such 
examination is necessary for the examiner 
to render a competent medical opinion.  
The examiner should review the medical 
records associated with the October 2000 
operation and post-operative follow-up 
care, and address the following questions:  
	(a) Does the veteran have additional 
disability of the lumbosacral spine 
resulting from the October 2000 VA 
surgery; 

    (b) If the response to (a) is yes, the 
examiner should further indicate whether 
it is at least as likely as not such 
additional disability was (1) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical, or 
surgical treatment, or examination; or (2) 
is due to an event not reasonably 
foreseeable.  
    The medical basis for all opinions 
expressed should also be noted for the 
record.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


